DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 10/06/2022.
Claims 1-2, 5-14, and 16-17 have been amended and are hereby entered.
Claims 3-4 and 15 have been canceled.
Claims 1-2, 5-14, and 16-17 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority 
The ADS filed on 1/08/2020 properly claims the benefit of PCT/JP2018/028439 (filed 7/30/2018) and priority to JP 2017199063 (filed 10/13/2017).  Both references disclose all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 10/13/2017.
Information Disclosure Statement
Regarding the IDS dated 6/30/2022, the listed reference of KR 20130033520 has not been considered as Applicant has not provided a legible copy thereof as required under 37 CFR 1.98 (rather, only a translation of the abstract was provided, with no copy of the publication itself).  All other references have been considered.

Response to Applicant’s Arguments
Claim Interpretation
The present amendments obviate the previous 112(f) interpretations; therefore, these interpretations are withdrawn.
Claim Rejections – 35 USC § 112
	The present amendments to the claims obviate the previous 112(b) rejections of Claims 10 and 17; therefore, these rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
While Examiner disagrees with Applicant’s analogy to the invention and reasoning of Ex Parte Steiner as well as Applicant’s assertion of an improvement to a technology related to the permissions/use of obtained reaction/emotion information (which Examiner concludes is an improvement to an abstract concept such as marketing and/or market research rather than any recited technology, even in view of the disclosure of the specification and even if the particular asserted uses were properly embodied in the claims), Examiner finds Applicant’s argument that the claims as presently amended embody an improvement to computer functionality or technology in the form of an improvement to the capture of user data in undesirable conditions to be persuasive.  As such, the 101 rejections for all claims other than Claims 16-17 (which does not contain the relevant structure and functionality) are withdrawn.
		Regarding Claims 16-17, Applicant first argues that the claims do not recite abstract ideas under Step 2A, Prong One based on the computer components recited as performing the claimed steps.  Specifically, Applicant argues that the claims describe various stressed but unclaimed elements from Paragraphs 0027 and 0035 of the specification, including a login screen, the display of an expected influence on the user gained by permitting the use of the reaction information, the display of an advantage (merit) obtained by the user, and the confirmation of a presence or absence of permission.  As none of these features are embodied in the claims as presently drafted, they are irrelevant.  Regarding stressed features actually embodied in the claims as presently drafted, the display of seats for specific presented information (e.g., the movie described in Paragraph 0027) and the prompting of permission to use reaction information to be captured during the presentation of said information, in a process for reserving a seat, all constitute abstract ideas in the form of certain methods of organizing human activity (e.g., commercial or legal interactions).  That these steps occur via computer components such as a display and a CPU does not make this otherwise.  To be clear, these computer components themselves do constitute additional elements and must be treated as such in Steps 2A, Prong Two and 2B (as done both previously and presently), the underlying steps described remain abstract.  See MPEP 2106.04(a)(2) and 2106.05(f) for more information on these standards, including a variety of examples of limitations performed via computer components nonetheless reciting abstract ideas.  
Regarding Step 2A, Prong Two, Applicant again stresses the computer components recited as performing the previously-noted abstract steps.  As stated in the previous and present rejections, these computer components in the context of Claims 16-17 describe mere instructions to apply a judicial exception (e.g., merely using a computer as a tool to perform an abstract idea) as per MPEP 2106.05(f).  Such elements are not of the type or quality to integrate an abstract idea into a practical application.  Further, Applicant again stresses functions and elements from the specification which are not embodied in the claims as presently drafted (e.g., the thumbnail image displaying a scene where a user is considered to be most surprised, a display allowing a user to agree/disagree that user was most surprised during said scene, and said feedback being used to improve a machine learning model of Paragraph 0121), and as such are irrelevant.  
Applicant next analogizes to the invention of Core Wireless, asserting that the present invention embodies an improvement to technology in the same manner.  As noted by Applicant, the court in Core Wireless specifically found that the invention in question improved the technology of electronic user interfaces, particularly by allowing for a user to navigate through various views and windows at an improved speed.  Applicant cannot say their invention does the same.  Indeed, Applicant’s analogy to the invention of Core Wireless appears to begin and end with the mere presence of a user interface to display various screens/information.  Applicant does not argue nor does the original disclosure appear to support the notion that the user interface of the present invention improves the speed at which a user may navigate various views and windows.  Nor does the original disclosure appear to support any other improvement to a user interface itself, instead simply describing a standard user interface programmed to display particular pieces of information/interactive options to a user, merely defining a field of use of the invention rather than some improvement over prior art systems.  Further, the functionality asserted by applicant in regard to this argument (“specifically configured display screens such as the user reactions can be properly captured and verified to provide improved learning model which can better associate user emotion with specific content”) is not embodied in the claims as drafted, and is therefore irrelevant.  The display screen is merely claimed as displaying seat information, an option for a user to grant permission for the use of captured reaction information, and a prompt to input such permission.  The actual capture and use of said reaction information, for the purposes of training a machine learning model or otherwise, are not claimed, nor would these appear to illustrate an improvement to a user interface if they were.  Rather, these are subsequent unclaimed functions having no direct relation to the user interface.
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102/103 analysis have been considered and are unpersuasive.
Applicant’s arguments regarding the previous 102/103 rejections are based on newly presented claim language, and as such need not be addressed here.  See updated 103 rejections below for more information.  
Specifically regarding Applicant’s arguments related to Claims 16-17, Examiner makes several observations.  Firstly, regarding the newly claimed CPU, Examiner notes that Rodriguez (including Applicant’s own citations thereof) makes clear that the embedded application is controlled by “one or more member devices (and/or server system).”  As is clear from Fig. 1 and the corresponding description in the specification of Rodriguez, the “embedded Application” resides on various member devices, and the displays thereof are controlled by processors.  Secondly, regarding Applicant’s assertion that “Rodriguez does not teach or suggest control of display of seat information of seat reserved by the user at a time of appreciating the movie” (which Examiner interprets based on what is actually claimed in Claims 16-17, e.g., “in a series of reservation processing to reserve a seat indicated by the seat information”), this assertion is refuted by Applicant’s own cited language of Paragraph 0030 of Rodriguez:  “[a]n embedded reservation application can display selectable options allowing member users to reserve places or attendance at …movies…entertainment performances, and other future events.”  It is unclear to Examiner what distinction Applicant is attempting to make in this argument, but this cited language certainly fits the broadest reasonable interpretation of the claim drafting.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 16, the limitation of to display seat information at a time of appreciation of specific presented information, an input screen to obtain user input for one of a permission or a rejection for a use of reaction information at the time of appreciation of the specific presented information, wherein the reaction information indicates a reaction of a user to the specific presented information, and information to prompt the permission, in a series of reservation processing for reserving a seat indicated by the seat information, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a display device comprising a central processing unit, a display unit, and an input screen.  These amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Regarding Claim 17, the limitations of to display seat information at a time of appreciation of specific presented information, an input screen to obtain user input for one of a permission or a rejection for a use of reaction information at the time of appreciation of the specific presented information, wherein the reaction information indicates a reaction of a user to the specific presented information, and information to prompt the permission, in a series of reservation processing for reserving a seat indicated by the seat information; to manage permission information indicating a presence or an absence of the permission outputted from the display device and the seat information in association with the permission information, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitation of to manage permission information indicating a presence or an absence of the permission outputted from the display device and the seat information in association with the permission information, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.    
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a reservation system, a display device comprising a first central processing unit, a display unit, an input screen, an information processing device connected to the display device, and a second central processing unit.  These amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al (PGPub 20160142767) (hereafter, “Shigeta”) in view of Rodriguez et al (PGPub 20180367484) (hereafter, “Rodriguez”).
	Regarding Claim 16, Shigeta does not explicitly disclose but Rodriguez does disclose an input screen to obtain user input for one of a permission or a rejection for a use of collected information, and information to prompt the permission (¶ 0038, 0160, 0465-0468; Fig. 12; I/O interface; display device; in situations where the system may collect or use personal information about the users (e.g., user data, user's activities), users are provided with one or more opportunities to control whether information is collected, whether the personal information is stored, and whether/how the personal information is used; to provide permission or authorization).  Shigeta discloses wherein the collected information is reaction information indicating a reaction of a user to the specific presented information at the time of appreciating the presented information (Abstract; ¶ 0012, 0041, 0044-0045, 0058-0059; Figs. 3, 11-12; client apparatus; acquisition unit that acquires a reaction of a viewing user to content).  
Shigeta does not explicitly disclose but Rodriguez does disclose:
A central processing unit configured to control a display unit to display seat information at a time of appreciation of specific presented information (¶ 0104, 0130, 0465-0468; Fig. 12; processor; I/O interface; application can receive data based on input data received from the first user and/or one or more member devices, including a reservation of a theater seat; reservation of a theater seat may be input, changed in time or place, or removed; application can receive user input that specifies times, places, and events at which to reserve (e.g., movies including user selection of seats), and can output suggested events and dates/times); and 
in a series of reservation processing for reserving a seat indicated by the seat information (¶ 0104, 0130; application can receive data based on input data received from the first user and/or one or more member devices, including a reservation of a theater seat; reservation of a theater seat may be input, changed in time or place, or removed; application can receive user input that specifies times, places, and events at which to reserve (e.g., movies including user selection of seats), and can output suggested events and dates/times).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the permission and reservation functionality of Rodriguez with the user data gathering and analysis system of Shigeta because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rodriguez are applicable to the base device (Shigeta), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 17, Shigeta does not explicitly disclose but Rodriguez does disclose an input screen to obtain user input for one of a permission or a rejection for a use of collected information, and information to prompt the permission (¶ 0038, 0160, 0465-0468; Fig. 12; I/O interface; display device; in situations where the system may collect or use personal information about the users (e.g., user data, user's activities), users are provided with one or more opportunities to control whether information is collected, whether the personal information is stored, and whether/how the personal information is used; to provide permission or authorization).  Shigeta discloses wherein the collected information is reaction information indicating a reaction of a user to the specific presented information at the time of appreciating the presented information (Abstract; ¶ 0012, 0041, 0044-0045, 0058-0059; Figs. 3, 11-12; client apparatus; acquisition unit that acquires a reaction of a viewing user to content).  


Shigeta does not explicitly disclose but Rodriguez does disclose:
a first central processing unit configured to control a display unit to display seat information at a time of appreciation of specific presented information (¶ 0104, 0130, 0465-0468; Fig. 12; processor; I/O interface; application can receive data based on input data received from the first user and/or one or more member devices, including a reservation of a theater seat; reservation of a theater seat may be input, changed in time or place, or removed; application can receive user input that specifies times, places, and events at which to reserve (e.g., movies including user selection of seats), and can output suggested events and dates/times); and 
in a series of reservation processing for reserving a seat indicated by the seat information (¶ 0104, 0130; application can receive data based on input data received from the first user and/or one or more member devices, including a reservation of a theater seat; reservation of a theater seat may be input, changed in time or place, or removed; application can receive user input that specifies times, places, and events at which to reserve (e.g., movies including user selection of seats), and can output suggested events and dates/times).  
Shigeta additionally discloses an information processing device connected to the display device wherein the information processing device includes a second central processing unit configured to manage certain information (¶ 0041, 0069, 0091, 0109-0110, 0124; television apparatus connected to a client apparatus; client apparatus connected to a server; server comprises a user information database; server collects user information).  Shigeta does not explicitly disclose but Rodriguez does disclose wherein the certain information is permission information indicating a presence or an absence of the permission outputted from the display device, and the seat information in association with the permission information (¶ 0038, 0104, 0130, 0465-0468; Fig. 12; memory; store user personal information, including user's activities; user provides permission or authorization as to whether the information is collected, which portions are to be collected, and whether the information is to be used; application can receive data based on input data received from the first user and/or one or more member devices, including a reservation of a theater seat; application can display selectable options allowing a user to reserve movies including user selection of seats).
The rationale to combine remains the same as for Claim 16.  
Claims 1-2, 5-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Rodriguez, Nakajima et al (JP 2013020365) (hereafter, “Nakajima”), and Phan et al (PGPub 20130237157) (hereafter, “Phan”).  
Regarding Claims 1, 13, and 14, Shigeta discloses:
An information processing device (Abstract; ¶ 0012-0014; Fig. 3); 
a central processing unit (CPU) configured to perform certain functions (¶ 0176; hardware such as a CPU, ROM, and RAM built into the client apparatus and the server to exhibit functions); and 
estimate/determine/acquire, based on the sensor information, reaction information that indicates a reaction of the first user to the presented information (Abstract; ¶ 0012, 0041, 0044-0045, 0058-0059; Figs. 3, 11-12; sensor; emotion estimation unit).
Shigeta additionally discloses at least one sensor configured to monitor a first user (¶ 0040-0046, 0091; Fig. 1; sensors detect reactions of the viewing users in a viewing environment).  Shigeta and Rodriguez do not explicitly disclose but Nakajima does disclose wherein the user exists within a specific range of the at least one sensor (¶ 0218; recognize facial expressions for each person within the range to be photographed by the image sensor module).  
Shigeta, Rodriguez, and Nakajima do not explicitly disclose but Phan does disclose change a setting value of the at least one sensor in synchronization with a progress of presented information (¶ 0007, 0052, 0072, 0075; a user's quality of experience is measured as the user uses a mobile device (e.g., watching video clips); the focus and/or magnification of an optical sensor of a mobile device may be adjusted automatically such that the face is optimally fitted to considerable large size captured by the optical sensor; process may include operations to repeat the adjusting of brightness, the detection of the user's face, and/or the detection of the user's facial features based at least in part on a determination that the adjusting of brightness, the detection of the user's face, and/or the detection of the user's facial features is unsuccessful).
Shigeta additionally discloses wherein the at least one sensor is further configured to generate sensor information (Abstract; ¶ 0012, 0041, 0044-0045, 0058-0059; Figs. 3, 11-12; sensor; emotion estimation unit).  Shigeta, Rodriguez, and Nakajima do not explicitly disclose but Phan does disclose wherein the generated sensor information is based on the changed setting value (¶ 0007, 0044, 0052, 0072, 0075; a user's quality of experience is measured as the user uses a mobile device (e.g., watching video clips); captured data sets may be utilized to determined various facial emotional interpretations such as, but not limited to, frustration, sadness, happiness, anger, etc.; the focus and/or magnification of an optical sensor of a mobile device may be adjusted automatically such that the face is optimally fitted to considerable large size captured by the optical sensor).
Shigeta additionally discloses use the reaction information (Abstract; ¶ 0099; Figs. 3, 8; acquisition unit that acquires a reaction of a viewing user to content; emotion estimation unit which estimates an emotion of a viewing user based on reaction information of the viewing user; determination unit that determines emotional expression data representing an estimated emotion; output unit that outputs emotion expression data).  Shigeta does not explicitly disclose but Rodriguez does disclose doing so in a case where the use of the collected information has been permitted by the first user (¶ 0038, 0160; in situations where the system may collect or use personal information about the users (e.g., user data, user's activities), users are provided with one or more opportunities to control whether information is collected, whether the personal information is stored, and whether/how the personal information is used; to provide permission or authorization).
The rationale to combine Shigeta and Rodriguez remains the same as for Claim 16.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the sensor functionality of Nakajima with the user data gathering and analysis system of Shigeta and Rodriguez because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Nakajima are applicable to the base device (Shigeta and Rodriguez), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  One of ordinary skill in the art would have been motivated to include the sensor modification functionality of Phan with the user data gathering and analysis system of Shigeta, Rodriguez, and Nakajima to ensure the successful detection of a user’s face and facial features for emotional estimation purposes (see at least Paragraphs 0044, 0072, 0075, and 0077 of Phan).  
Regarding Claim 2, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 1.  Shigeta additionally discloses wherein the CPU is further configured to acquire the reaction information (Abstract; ¶ 0012, 0041, 0044-0045, 0058-0059, 0176; Figs. 3, 11-12; client apparatus; acquisition unit that acquires a reaction of a viewing user to content).  
Regarding Claim 5, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 1.  Shigeta additionally discloses wherein the CPU is further configured to estimate the reaction for each user, using the sensor information of a plurality of users (¶ 0014, 0041-0045, 0064-0068, 0092, 0099, 0176; server respectively estimates emotions of each of the viewing users; determination unit determines emotional expression data based on the integration result (statistical data of the plurality of emotion estimation results)).  Shigeta and Rodriguez do not explicitly disclose but Nakajima does disclose wherein the plurality of users exist within the specific range of the sensor (¶ 0218; recognize facial expressions for each person within the range to be photographed by the image sensor module).  
Shigeta additionally discloses wherein the CPU is further configured to output the reaction information of the user (Abstract; ¶ 0012, 0045, 0078, 0176; Fig. 8; outputs emotion expression data determined by the determination unit).  Shigeta does not explicitly disclose but Rodriguez does disclose doing so only for the first user who has permitted the use of the collected information (¶ 0038, 0160; in situations where the system may collect or use personal information about the users (e.g., user data, user's activities), users are provided with one or more opportunities to control whether information is collected, whether the personal information is stored, and whether/how the personal information is used; to provide permission or authorization).
The rationale to combine remains the same as for Claim 1.  
Regarding Claim 6, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 1.  Shigeta additionally discloses wherein the CPU is further configured to generate service information to be presented (Abstract; ¶ 0012, 0045, 0078, 0176; Fig. 8; outputs emotion expression data determined by the determination unit).  Shigeta does not explicitly disclose but Rodriguez does disclose doing so only for the first user who has permitted the use of the collected information (¶ 0038, 0160; in situations where the system may collect or use personal information about the users (e.g., user data, user's activities), users are provided with one or more opportunities to control whether information is collected, whether the personal information is stored, and whether/how the personal information is used; to provide permission or authorization).  The rationale to combine remains the same as for Claim 1.  
Regarding Claim 7, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 6.  Shigeta additionally discloses wherein the service information is a characteristic based on the reaction information of the first user (Abstract; ¶ 0012, 0045, 0078; Fig. 8; outputs emotion expression data determined by the determination unit).
Regarding Claim 8, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 6.  Shigeta additionally discloses wherein the service information is at least one of a characteristic based on the reaction information of the first user or a characteristic associated with reaction information of a second user (Abstract; ¶ 0012, 0045, 0078; Fig. 8; outputs emotion expression data determined by the determination unit).
Regarding Claim 9, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 1.  Shigeta additionally discloses wherein the CPU is further configured to use the reaction information (Abstract; ¶ 0099, 0176; Figs. 3, 8; acquisition unit that acquires a reaction of a viewing user to content; emotion estimation unit which estimates an emotion of a viewing user based on reaction information of the viewing user; determination unit that determines emotional expression data representing an estimated emotion; output unit that outputs emotion expression data).  Shigeta does not explicitly disclose but Rodriguez does disclose doing so based on permission information (¶ 0038, 0160; in situations where the system may collect or use personal information about the users (e.g., user data, user's activities), users are provided with one or more opportunities to control whether information is collected, whether the personal information is stored, and whether/how the personal information is used; to provide permission or authorization).  
Shigeta does not explicitly disclose but Rodriguez does disclose the permission information indicates presence or absence of a permission of the first user with respect to seat information regarding a seat reserved by the first user (¶ 0038, 0104, 0130; store user personal information, including user's activities; user provides permission or authorization as to whether the information is collected, which portions are to be collected, and whether the information is to be used; application can receive data based on input data received from the first user and/or one or more member devices, including a reservation of a theater seat; application can display selectable options allowing a user to reserve movies including user selection of seats).  
The rationale to combine remains the same as for Claim 1.  
Regarding Claim 11, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 1.  Shigeta additionally discloses wherein the reaction information is information corresponding to an emotion of the first user (Abstract; ¶ 0012, 0045, 0078; Fig. 8; outputs emotion expression data determined by the determination unit).  
Regarding Claim 12, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 1.  Shigeta additionally discloses wherein the presented information is one of content viewed and listened to by the first user, a sport watched by the first user, and an art appreciated by the first user (Abstract; ¶ 0012, 0047, 0051, 0068; user views content such as a television program of various types or sporting event).  
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Rodriguez, Nakajima, Phan, and Mao (PGPub 20160189064) (hereafter, “Mao”).
	Regarding Claim 10, Shigeta in view of Rodriguez, Nakajima, and Phan disclose the limitations of Claim 9.  Shigeta additionally discloses the CPU is further configured to generate information related to a plurality of users associated with tracked locations, using the reaction information of each user of the plurality of users (Abstract; ¶ 0012, 0014, 0064-0068, 0092, 0176; Figs. 1, 7; system determines emotion estimation results of a plurality of users viewing a piece of content).  Shigeta does not explicitly disclose but Rodriguez does disclose doing so in a case where seat information corresponding to the first user exists, and the permission information indicates the presence of the permission (¶ 0038, 0104, 0130; store user personal information, including user's activities; user provides permission or authorization as to whether the information is collected, which portions are to be collected, and whether the information is to be used; application can receive data based on input data received from the first user and/or one or more member devices, including a reservation of a theater seat; application can display selectable options allowing a user to reserve movies including user selection of seats).  Shigeta, Rodriguez, Nakajima, and Phan do not explicitly disclose but Mao does disclose wherein the seat information is a plurality of pieces of seat information corresponding to a predetermined user; wherein the tracked locations are the seat information (¶ 0036, 0062-0064; user may reserve one or multiple seats for a movie via the client; system tracks status of each seat).
The rationale to combine Shigeta, Rodriguez, Nakajima, and Phan remains the same as for Claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the multiple seat reservation functionality of Mao with the user data gathering and analysis system of Shigeta and Rodriguez because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Mao are applicable to the base device (Shigeta and Rodriguez), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.

Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20140347272 – “Audio, Video, Simulation, and User Interface Paradigms,” Hernandez-Abrego, disclosing a system for recording and using user information
PGPub 20180114341 – “Image Display Method, Client Terminal and System, and Image Sending Method and Server,” Tian, disclosing a ticket reservation system allowing for the selection of multiple seats
PGPub 20070066916 – “System and Method for Determining Human Emotion by Analyzing Eye Properties,” Lemos, disclosing a system for monitoring a user viewing content using a sensor, including the adjustment/calibration of said sensor
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628